Case 2:17-cv-06108-MWF-JPR Document 157 Filed 07/17/20 Page 1 of 29 Page ID #:3355


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES—GENERAL

   Case No. CV-17-6108-MWF (JPRx)                  Date: July 17, 2020
   Title:   Beatbox Music Pty, Ltd. v. Labrador Entertainment, Inc., et al.

   Present: The Honorable MICHAEL W. FITZGERALD, U.S. District Judge

             Deputy Clerk:                           Court Reporter:
             Rita Sanchez                            Not Reported

             Attorneys Present for Plaintiff:        Attorneys Present for Defendants:
             None Present                            None Present

   Proceedings (In Chambers): ORDER RE: MOTION FOR PARTIAL SUMMARY
                              JUDGMENT [115]; MOTION TO STRIKE EXPERT
                              REPORT OF GERALD ESKELIN, EXCLUDE
                              EXPERT TESTIMONY OF GERALD ESKELIN,
                              AND STRIKE MOTION FOR PARTIAL
                              SUMMARY JUDGMENT [123]; MOTION TO
                              DISMISS [133]; MOTION TO STRIKE
                              DEFENDANTS COHEN & MCPC HOLDINGS,
                              LLC’S BRIEF IN LIEU OF ORAL ARGUMENT
                              [152]

         Before the Court are four motions:

         First, there is Defendant, Counter-Defendant, and Cross-Claimant Michael
   Cohen’s (“Cohen”) Motion for Partial Summary Judgment (the “MSJ”), filed on
   February 17, 2020. (Docket No. 115-1). Plaintiff and Counter-Defendant Beatbox
   Music Pty, Ltd. (“Beatbox”) filed an Opposition on February 25, 2020. (“Beatbox
   MSJ Opp.” (Docket No. 126)). Cohen filed a Reply on March 2, 2020. (“Cohen MSJ
   Reply” (Docket No. 134)).

         Second, there is Beatbox’s Motion to Strike the Expert Report of Gerald Eskelin
   (“Eskelin”), Exclude Eskelin’s Expert Testimony, and Strike the MSJ (the “Motion to
   Strike”), filed on February 21, 2020. (Docket No. 123). Cohen filed Oppositions on
   February 24 and 25, 2020. (“Cohen Motion to Strike Opp.” (Docket Nos. 124, 129)).

   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              1
Case 2:17-cv-06108-MWF-JPR Document 157 Filed 07/17/20 Page 2 of 29 Page ID #:3356


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES—GENERAL

   Case No. CV-17-6108-MWF (JPRx)                  Date: July 17, 2020
   Title:   Beatbox Music Pty, Ltd. v. Labrador Entertainment, Inc., et al.

   Beatbox filed a Reply on March 2, 2020. (“Beatbox Motion to Strike Reply” (Docket
   No. 135)).

         Third, there is Defendant, Counter-Claimant, and Cross-Defendant Labrador
   Entertainment, Inc. d/b/a Spider Cues Music Library (“Labrador Inc.”), Defendant
   Labrador Entertainment, LLC (“Labrador LLC”), Defendant Noel Palmer Webb
   (“Webb”), and Defendant Webb Family Trust’s (“Webb Trust”) (collectively
   “Labrador Defendants”) Motion to Dismiss (the “MTD”), filed on March 2, 2020.
   (Docket No. 133). Beatbox filed an Opposition on March 9, 2020. (“Beatbox MTD
   Opp.” (Docket No. 140)). The Labrador Defendants filed a Reply on March 16, 2020.
   (“Labrador MTD Reply” (Docket No. 141)).

          Fourth, there is Beatbox’s Motion to Strike Cohen and Defendant MCPC
   Holdings, LCC’s (“MCPC”) Brief in Lieu of Oral Argument (“Motion to Strike the
   Cohen MTD Surreply”), filed on July 1, 2020. (Docket No. 152). On July 2, 2020,
   Cohen and MCPC filed an Opposition. (Docket No. 153). On July 13, 2020, Beatbox
   filed a Reply. (Docket No. 156).

         The first three motions were set for hearing on March 30, 2020. The Court read
   and considered the papers on the motions and deemed the matters appropriate for
   decision without oral argument. See Fed. R. Civ. P. 78(b); Local Rule 7-15. The
   hearing was therefore VACATED and removed from the Court’s calendar.

         For the reasons discussed below, the motions are ruled upon as follows:

             The MSJ is DENIED. There remain genuine issues of triable fact as to
              whether Cohen misrepresented the Cohen Composition’s authorship and
              originality at the inception of the Labrador-Cohen Agreement to
              Beatbox’s detriment (on a third-party beneficiary theory). Therefore,
              summary judgment is improper on Beatbox’s breach of contract claims
              against Cohen.


   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              2
Case 2:17-cv-06108-MWF-JPR Document 157 Filed 07/17/20 Page 3 of 29 Page ID #:3357


                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES—GENERAL

   Case No. CV-17-6108-MWF (JPRx)                  Date: July 17, 2020
   Title:   Beatbox Music Pty, Ltd. v. Labrador Entertainment, Inc., et al.

               The Motion to Strike is GRANTED in part and DENIED in part.
                Cohen’s expert report is partially inadequate under Rule 26 because it
                fails to disclose the basis and reasons for Eskelin’s opinions and the facts,
                data, and exhibits Eskelin considered in forming those opinions.

               The MTD is GRANTED in part and DENIED in part. The Court,

                     GRANTS the MTD without leave to amend as to Beatbox’s
                      second claim of breach of the implied covenant of good faith and
                      fair dealing because it is duplicative of Beatbox’s breach of contract
                      claim;

                     GRANTS the MTD with leave to amend as to Beatbox’s fourth
                      claim of breach of fiduciary duty against Labrador Inc. because as a
                      principal, Labrador Inc. owes no fiduciary duty to Beatbox;

                     DENIES the MTD as to Beatbox’s seventh and eighth claims of
                      statutory and common law fraudulent conveyance because they are
                      sufficiently pled and ripe for adjudication; and

                     DENIES the MTD as to Beatbox’s request for punitive damages
                      and Beatbox’s request for attorneys’ fees and costs to the extent
                      they pertain to third party claims.

               The Motion to Strike the Cohen MTD Surreply is GRANTED.

   I.    BACKGROUND

         A.      Factual Background

         The Court has previously summarized the background of this case in connection
   with Labrador Inc.’s Motion to Stay and Beatbox’s Motion for Leave to Amend

   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              3
Case 2:17-cv-06108-MWF-JPR Document 157 Filed 07/17/20 Page 4 of 29 Page ID #:3358


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES—GENERAL

   Case No. CV-17-6108-MWF (JPRx)                  Date: July 17, 2020
   Title:   Beatbox Music Pty, Ltd. v. Labrador Entertainment, Inc., et al.

   Pleadings. (Docket Nos. 58, 102). The following background is substantially the
   same.

         Beatbox’s First Amended Complaint, Cohen’s Crossclaim, and Labrador Inc.’s
   Counterclaim all relate to a composer agreement dated February 14, 2008, between
   Labrador Inc. and Cohen (the “Labrador-Cohen Agreement”), and a music publishing
   agreement dated April 1, 2009, between Labrador Inc. and Beatbox (the “Labrador-
   Beatbox Agreement”). (See First Amended Complaint (“FAC”) (Docket No. 105) ¶¶
   16, 18, Exs. A, B; Crossclaim (Docket No. 38) ¶¶ 9, 17, Exs. A, B; Counterclaim
   (Docket No. 139) ¶¶ 79, 108, Exs. A, B).

           Cohen is a composer. (Crossclaim ¶¶ 1, 5-6). Labrador Inc. is a music
   publisher. (FAC ¶ 18). Webb is the President of Labrador Inc. and Labrador LLC.
   (Id. ¶ 4). The Webb Trust owns 100 percent stock in Labrador LLC. (Id. ¶ 5).
   Pursuant to the Labrador-Cohen Agreement, Labrador Inc. acquired certain rights to
   Cohen’s musical compositions, including a two-minute and twenty-two-second track
   titled “SQ mc Eminem esque” (the “Cohen Composition”). (Crossclaim ¶¶ 10, 15-16).

         Beatbox, like Labrador Inc., is also a music publisher located in Australia.
   (FAC ¶¶ 1, 18). Pursuant to the Labrador-Beatbox Agreement, “Labrador periodically
   sent music to Beatbox for use by Beatbox consistent with the [Labrador-Beatbox]
   Agreement to arrange the music into albums to provide to Beatbox’s clients.” (Id. ¶
   24). One such musical piece was the Cohen Composition. (See id. ¶ 34; Crossclaim ¶
   17).

          At some point in 2014, Beatbox “provided” the Cohen Composition (which it
   had received from Labrador Inc., and which Labrador Inc. had received from Cohen)
   to the Australian Mechanical Copyright Owners Association (“AMCOS”).
   (Crossclaim ¶ 25). Soon thereafter, AMCOS “provided” the Cohen Composition to the
   New Zealand National Party, which in turn featured the Cohen Composition (or an
   altered version of it, according to Cohen) in a 2014 election campaign advertisement.
   (Id. ¶¶ 26-27; FAC ¶ 34).

   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              4
Case 2:17-cv-06108-MWF-JPR Document 157 Filed 07/17/20 Page 5 of 29 Page ID #:3359


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES—GENERAL

   Case No. CV-17-6108-MWF (JPRx)                  Date: July 17, 2020
   Title:   Beatbox Music Pty, Ltd. v. Labrador Entertainment, Inc., et al.

          On September 16, 2014, Eight Mile Style LLC (“EMS”), a company affiliated
   with the rap artist Eminem, filed a copyright infringement lawsuit against the New
   Zealand National Party in the High Court of New Zealand, Wellington Registry (the
   “New Zealand Action”), after the New Zealand National Party had taken down the
   relevant commercial but refused to pay a $1.5 million settlement demand. (FAC ¶¶ 35-
   37). EMS alleged that the New Zealand National Party’s broadcast of the Cohen
   Composition (or an altered version of it) infringed upon the copyright of Eminem’s
   2002 hit song Lose Yourself. (Id. ¶ 37).

          Various parties in this action were added (or putatively added) as a party to the
   New Zealand Action. (FAC ¶¶ 38-39, 41; Crossclaim ¶¶ 32-33). The New Zealand
   National Party and AMCOS added Beatbox, arguing that Beatbox must indemnify
   them. (FAC ¶¶ 38-39, 41). In turn, Beatbox added Labrador Inc. to the action,
   claiming that Labrador Inc. must indemnify it pursuant to indemnification provisions
   in the Labrador-Beatbox Agreement. (Docket No. 58 at 3). Labrador Inc. then filed a
   statement of claim against Cohen in the action. (Id. at 4). However, Cohen has not
   appeared or otherwise participated in the New Zealand Action. (Id.).

          In September 2016, all parties to the New Zealand Action agreed to first try
   EMS’s underlying copyright infringement claims, and then to separately try the various
   indemnity claims after establishing liability and damages on EMS’s copyright
   infringement claims. (Id.).

          On October 25, 2017, following a trial on the underlying copyright infringement
   portion of the New Zealand Action, the New Zealand High Court found that, through
   its use of the Cohen Composition in its campaign ad, the New Zealand National Party
   had infringed upon the copyright of Lose Yourself. The court awarded EMS
   NZ$600,000 in damages. (Id.).

         The parties appealed the decision, and the New Zealand Court of Appeal issued
   a judgment on December 18, 2018. (Docket No. 65 at 1). The Court of Appeal
   quashed the award of damages of NZ$600,000 and substituted it with an award of
   NZ$225,000. (Id.). The Court of Appeal also dismissed the cross-appeal. (Id.).
   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              5
Case 2:17-cv-06108-MWF-JPR Document 157 Filed 07/17/20 Page 6 of 29 Page ID #:3360


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES—GENERAL

   Case No. CV-17-6108-MWF (JPRx)                  Date: July 17, 2020
   Title:   Beatbox Music Pty, Ltd. v. Labrador Entertainment, Inc., et al.

          In the present lawsuit, Beatbox seeks indemnification from both Labrador Inc.
   and Cohen pursuant to the Labrador-Beatbox Agreement and pursuant to the Labrador-
   Cohen Agreement (on a third-party beneficiary theory). (See FAC ¶¶ 45-54). Through
   its Counterclaim, Labrador Inc. seeks indemnification from both Beatbox and Cohen
   pursuant to the Labrador-Beatbox Agreement and pursuant to the Labrador-Cohen
   Agreement. (See Counterclaim ¶¶ 187-220). And, through his Crossclaim, Cohen
   seeks indemnification from Labrador Inc. pursuant to the Labrador-Cohen Agreement.
   (See Crossclaim ¶¶ 36-42, 47-55).

         B.    Procedural Background

          Beatbox commenced this action on August 17, 2017. (See generally Complaint
   (Docket No. 1)). On November 21, 2017, Cohen filed a Crossclaim against co-
   defendant Labrador Inc., asserting: (1) express indemnity, (2) equitable indemnity, and
   (3) breach of contract claims. (Crossclaim ¶¶ 36-55).

   On March 7, 2018, Labrador Inc. filed a motion to stay. (Docket No. 48). On April
   10, 2018, the Court stayed the action in light of the related case in front of the New
   Zealand High Court. (Docket No. 58). On June 10, 2019, the Court lifted the stay.
   (Docket No. 73). On July 24, 2019, the Court issued a Scheduling Order setting the
   deadline for initial expert disclosures on December 6, 2019 and the deadline for
   rebuttal expert disclosures on January 17, 2020. (Docket No. 78). On November 26,
   2019, Cohen provided Eskelin’s initial expert report to Beatbox. (Declaration of
   Heather L. Blaise dated February 21, 2020 (“Blaise Decl.”) ¶ 4, Ex. A (Docket No.
   123-1)).

          On December 11, 2019, Beatbox moved to amend its Complaint to add new
   defendants and additional claims. (Docket No. 88). On December 16, 2019, counsel
   for Labrador Inc. filed a motion for leave to withdraw as counsel of record. (Docket
   No. 92). On January 17, 2020, the Court granted Beatbox’s motion to amend the
   Complaint requiring that Beatbox file a FAC by January 24, 2020, but otherwise stayed
   the action until February 17, 2020 to allow Labrador time to retain new counsel.
   (Docket No. 102).
   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              6
Case 2:17-cv-06108-MWF-JPR Document 157 Filed 07/17/20 Page 7 of 29 Page ID #:3361


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES—GENERAL

   Case No. CV-17-6108-MWF (JPRx)                  Date: July 17, 2020
   Title:   Beatbox Music Pty, Ltd. v. Labrador Entertainment, Inc., et al.

          On January 24, 2020, Beatbox filed a FAC against the following Defendants:
   Labrador Inc., a California corporation; Labrador LLC, a California limited-liability
   company; Webb, a California resident; the Webb Trust; Cohen, a California resident;
   and MCPC, a Nevada limited-liability company. (FAC ¶¶ 1-10). In the FAC, Beatbox
   asserts eight claims for relief: (1) breach of contract against Labrador Inc. and Cohen;
   (2) breach of the implied covenant of good faith and fair dealing against all
   Defendants; (3) express indemnity against Labrador Inc.; (4) breach of fiduciary duty
   against Labrador Inc.; (5) “alter ego theory” against the Labrador Defendants; (6)
   “alter ego theory” against Cohen and MCPC; (7) fraudulent conveyance under
   common law against the Labrador Defendants, Cohen, and MCPC; and (8) fraudulent
   conveyance under California’s Uniform Fraudulent Transfer Act (the “UFTA”). (Id.
   ¶¶ 45-97).

          On March 2, 2020, Labrador Inc. filed an Answer and Counterclaim, which it
   amended on March 7, 2020. (Docket Nos. 132, 139). In the Counterclaim, Labrador
   Inc. asserts five claims for relief: (1) breach of contract against Beatbox; (2)
   indemnification against Beatbox; (3) indemnification against Cohen; (4) negligence
   against Beatbox; and (5) breach of fiduciary duty against Beatbox. (Counterclaim ¶¶
   187-220).

   II.   The MSJ

         A.    Legal Standard

          In deciding a motion for summary judgment under Federal Rule of Civil
   Procedure 56, the Court applies Anderson, Celotex, and their Ninth Circuit progeny.
   Anderson v. Liberty Lobby, Inc., 477 U.S. 242 (1986); Celotex Corp. v. Catrett, 477
   U.S. 317 (1986). “The court shall grant summary judgment if the movant shows that
   there is no genuine dispute as to any material fact and the movant is entitled to
   judgment as a matter of law.” Fed. R. Civ. P. 56(a).

       The Ninth Circuit has defined the shifting burden of proof governing motions for
   summary judgment where the non-moving party bears the burden of proof at trial:
   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              7
Case 2:17-cv-06108-MWF-JPR Document 157 Filed 07/17/20 Page 8 of 29 Page ID #:3362


                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES—GENERAL

   Case No. CV-17-6108-MWF (JPRx)                  Date: July 17, 2020
   Title:   Beatbox Music Pty, Ltd. v. Labrador Entertainment, Inc., et al.

              The moving party initially bears the burden of proving the absence of a
              genuine issue of material fact. Where the non-moving party bears the
              burden of proof at trial, the moving party need only prove that there is
              an absence of evidence to support the non-moving party’s case. Where
              the moving party meets that burden, the burden then shifts to the non-
              moving party to designate specific facts demonstrating the existence of
              genuine issues for trial. This burden is not a light one. The non-
              moving party must show more than the mere existence of a scintilla of
              evidence. The non-moving party must do more than show there is
              some “metaphysical doubt” as to the material facts at issue. In fact, the
              non-moving party must come forth with evidence from which a jury
              could reasonably render a verdict in the non-moving party’s favor.

   Coomes v. Edmonds Sch. Dist. No. 15, 816 F.3d 1255, 1259 n.2 (9th Cir. 2016)
   (quoting In re Oracle Corp. Sec. Litig., 627 F.3d 376, 387 (9th Cir. 2010)). “A motion
   for summary judgment may not be defeated, however, by evidence that is ‘merely
   colorable’ or ‘is not significantly probative.’” Anderson, 477 U.S. at 249-50.

           “When the party moving for summary judgment would bear the burden of proof
   at trial, ‘it must come forward with evidence which would entitle it to a directed
   verdict if the evidence went uncontroverted at trial.’” C.A.R. Transp. Brokerage Co. v.
   Darden Restaurants, Inc., 213 F.3d 474, 480 (9th Cir. 2000) (quoting Houghton v.
   South, 965 F.2d 1532, 1536 (9th Cir. 1992)).

         B.      Request for Judicial Notice

         In conjunction with the MSJ, Cohen requests that the Court take judicial notice
   of excerpts of Webster’s Third New International Dictionary and excerpts of pleadings
   from the instant case. (See Request for Judicial Notice (“MSJ RJN”) (Docket No. 115-
   3)). Beatbox did not oppose Cohen’s request.

         The Court may take judicial notice of court filings and other matters of public
   record. Reyn’s Pasta Bella, LLC v. Visa USA, Inc., 442 F.3d 741, 746 n.6 (9th Cir.
   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              8
Case 2:17-cv-06108-MWF-JPR Document 157 Filed 07/17/20 Page 9 of 29 Page ID #:3363


                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES—GENERAL

   Case No. CV-17-6108-MWF (JPRx)                  Date: July 17, 2020
   Title:   Beatbox Music Pty, Ltd. v. Labrador Entertainment, Inc., et al.

   2006). However, here the Court does not rely on any of the requested documents in
   ruling on the MSJ. Accordingly, the Court DENIES the MSJ RJN as moot.

         C.     Discussion

         Cohen moves for partial summary judgment on peculiar grounds. Cohen
   requests that the Court grant summary judgment on his first affirmative defense, which
   alleges that Beatbox “fails to state facts sufficient to constitute a claim,” (Docket No.
   114 at 12), with respect to Beatbox’s first claim for breach of contract and second
   claim for breach of the implied covenant of good faith and fair dealing. (See MSJ at 6-
   7). Cohen argues that there are no genuine disputes of material fact to preclude
   summary judgment on his first affirmative defense for failure to state a claim.

                1.    Affirmative Defenses

          As a preliminary matter, Beatbox argues that Cohen is not entitled to summary
   judgment because failure to state a claim is not a proper affirmative defense. (See
   Beatbox MSJ Opp. at 10-11). However, district courts are split over whether an
   assertion of a failure to state a claim should be allowed as an affirmative defense.
   Compare J & J Sports Prods., Inc. v. Vizcarra, 2011 WL 4501318, at *3 (N.D. Cal.
   Sept. 27, 2011) and Barnes v. AT&T Pension Ben. Plan–Nonbargained Program, 718
   F. Supp. 2d 1167, 1174 (N.D. Cal. 2010) (striking defense, noting that failure to state a
   claim under Rule 12(b)(6) is more properly brought as a motion and not as
   an affirmative defense) with Valley Community Bank v. Progressive Cas. Ins. Co.,
   2011 WL 1833116, at *3 (N.D. Cal. May 13, 2011) (denying motion to strike failure-
   to-state-claim defense as one that may be raised in any pleading under Rule 12(h)(2))
   and Robinson v. Adams, 2009 WL 4042894, at *1 (E.D. Cal. Nov. 20, 2009). As this
   Court has held in other cases, Cohen can assert failure to state a claim as an affirmative
   defense. See, e.g., Bay City Surgery Ctr., Inc. v. Int’l Longshore & Warehouse Union-
   Pac. Mar. Ass’n Welfare Plan Bd. of Trustees, No. CV15-6209-MWF (AFM), 2016
   WL 11185299, at *2 (C.D. Cal. Aug. 31, 2016) (denying plaintiffs’ motion to strike
   failure to state claim affirmative defense).

   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              9
Case 2:17-cv-06108-MWF-JPR Document 157 Filed 07/17/20 Page 10 of 29 Page ID
                                 #:3364

                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES—GENERAL

Case No. CV-17-6108-MWF (JPRx)                  Date: July 17, 2020
Title:   Beatbox Music Pty, Ltd. v. Labrador Entertainment, Inc., et al.

       The Court also rejects Beatbox’s suggestion that the Supreme Court’s
interpretation of Rule 8(a)(2) as articulated in Twombly and Iqbal should apply to the
pleading of affirmative defenses as governed by Rule 8(c). (Beatbox MSJ Opp. at 12).
Although the courts in this District have split on the issue as to whether these decisions
should apply to the pleading of affirmative defenses, the Ninth Circuit has continued to
recognize the validity of the “fair notice” standard in the context of pleading
affirmative defenses even after Twombly and Iqbal. See Simmons v. Navajo County,
609 F.3d 1011, 1023 (9th Cir. 2010) (quoting Wyshak v. City Nat’l Bank, 607 F.2d
824, 827 (9th Cir. 1979), overruled on other grounds by Castro v. County of Los
Angeles, 833 F.3d 1060 (9th Cir. 2016) (en banc)); see also Vogel v. Linden Optometry
APC, No. CV 13-00295-GAF (SHX), 2013 WL 1831686, at *3 (C.D. Cal. Apr. 30,
2013) (collecting cases). Accordingly, Beatbox’s request for leave to file a motion to
strike Cohen’s affirmative defenses as insufficiently pled is DENIED.

             2.    Disputed Facts Regarding Alleged Contractual Breach

      Cohen is not entitled to summary judgment because he has not presented
undisputed material facts to successfully challenge the sufficiency of Beatbox’s breach
of contract claims. Cohen contends that the following assertions entitle him to
summary judgment:

      (a)    [Beatbox] did not possess the right to adapt or alter the musical piece
             called “eminem-esque” without consultation with Mr. Cohen.

      (b)    No one to whom [Beatbox] assigned any rights re eminem-esque
             possessed the right to adapt or alter eminem-esque without consultation
             with Mr. Cohen.

      (c)    As used in the subject contract “adapt” means to make suitable or fit (as
             for a particular use, purpose, or situation). Fit; suit. To make suitable (for
             a new or different use or situation) by means of changes or modifications.


______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              10
Case 2:17-cv-06108-MWF-JPR Document 157 Filed 07/17/20 Page 11 of 29 Page ID
                                 #:3365

                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

Case No. CV-17-6108-MWF (JPRx)                  Date: July 17, 2020
Title:   Beatbox Music Pty, Ltd. v. Labrador Entertainment, Inc., et al.

      (d)    As used in the subject contract “alter” means to cause to become different
             in some particular characteristic (as measure, dimension, course,
             arrangement, or inclination) without changing into something else.

      (e)    Neither [Beatbox] nor anyone else consulted with Mr. Cohen regarding
             any adaptation or alteration of eminem-esque.

(MSJ at 7-8 (emphasis in original)). Thus, Cohen seems to suggest that Beatbox
cannot maintain its breach of contract claims against him because Beatbox allegedly
“altered” or “adapted” the Cohen Composition without consulting him in contravention
with the Labrador-Cohen Agreement. (Id.). The Court disagrees. Even if Cohen’s
arguments were supported by undisputed facts, none of these arguments refute any
essential elements of Beatbox’s breach of contract claims.

       A claim for breach of contract requires the following elements: (1) the existence
of a contract, (2) the plaintiff’s performance or excuse for nonperformance, (3) the
defendant’s breach, and (4) resulting damages to the plaintiff. Oasis West Realty, LLC
v. Goldman, 51 Cal. 4th 811, 821 (2011). A claim for breach of the implied covenant
of good faith and fair dealing requires a plaintiff to show: (1) the parties entered into a
contract, (2) the plaintiff fulfilled his obligations under the contract, (3) any conditions
precedent to the defendant’s performance occurred, (4) the defendant unfairly
interfered with the plaintiff’s right to receive the benefits of the contract; and (5) the
plaintiff was harmed by the defendant’s conduct. In re Yahoo! Inc. Customer Data
Sec. Breach Litig., No. 16-MD-02752-LHK, 2017 WL 3727318, at *48 (N.D. Cal.
Aug. 30, 2017) (internal quotation marks and citations omitted).

       Beatbox argues that Cohen breached the representations and warranties
provisions of the Labrador-Cohen Agreement by asserting that the Cohen Composition
was his “sole, exclusive and original work,” and that it did not “infringe upon or
violate the copyrights or any other rights whatsoever of any person, firm, or entity”
when the New Zealand High Court determined that the Cohen Composition (or an
altered version of it) infringed upon the copyright of Lose Yourself. (Beatbox MSJ
Opp. at 7-9; see also FAC ¶ 16). There remain genuine issues of triable fact as to
______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              11
Case 2:17-cv-06108-MWF-JPR Document 157 Filed 07/17/20 Page 12 of 29 Page ID
                                 #:3366

                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

Case No. CV-17-6108-MWF (JPRx)                  Date: July 17, 2020
Title:   Beatbox Music Pty, Ltd. v. Labrador Entertainment, Inc., et al.

whether Cohen misrepresented the Cohen Composition’s authorship and originality at
the inception of the Labrador-Cohen Agreement to Beatbox’s detriment (on a third-
party beneficiary theory), which Cohen’s allegations of subsequent unauthorized
alterations or adaptations do not resolve. Indeed, Beatbox’s alleged failure to consult
with Cohen prior to altering or adapting the Cohen Composition does not absolve
Cohen of liability for allegedly breaching his representations and warranties of original
copyright ownership. Plotnik v. Meihaus, 208 Cal. App. 4th 1590, 1602 (2012)
(holding that one who breaches a contract “cannot recover for a subsequent breach by
the other party”). Summary judgment is therefore inappropriate on Beatbox’s breach
of contract claims against Cohen.

             3.     Contract Interpretation

      Moreover, the “material facts” Cohen presents as support for his position are
hardly undisputed. Cohen urges the Court to find that the following “material facts”
are not genuinely in dispute under Rule 56(g):

      1.     The following law applies to the transitive verbs “adapt” and “alter,” as
             those verbs are used in the 2008 Composer Agreement between Mr.
             Cohen and Labrador. “[W]ords in a contract are to be understood in their
             usual and ordinary sense unless used by the parties in some technical
             sense.” County of Orange v. Santa Margarita Water Dist., 44 Cal. App.
             4th 189, 192 (1996).

      2.     In the music industry the transitive verbs “adapt” and “alter” have no
             technical meaning.

      3.     “[T]he ‘ordinary’ sense of a word is to be found in its dictionary
             definition.” Scott v. Continental Insurance Company, 44 Cal. App. 4th
             24, 29-30 (1996).

      4.     The ordinary definition of the transitive verb “adapt” means to make
             suitable or fit (as for a particular use, purpose, or situation). Fit; suit. To
______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              12
Case 2:17-cv-06108-MWF-JPR Document 157 Filed 07/17/20 Page 13 of 29 Page ID
                                 #:3367

                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES—GENERAL

Case No. CV-17-6108-MWF (JPRx)                  Date: July 17, 2020
Title:   Beatbox Music Pty, Ltd. v. Labrador Entertainment, Inc., et al.

             make suitable (for a new or different use or situation) by means of
             changes or modifications.

      5.     The ordinary definition of the transitive verb “alter” means to cause to
             become different in some particular characteristic (as measure, dimension,
             course, or inclination) without changing into something else.

      6.     There was no consultation with Mr. Cohen re[garding] altering or
             adapting the composition “eminem-esque.”

(MSJ at 9-10). Most of these statements are not facts; rather, they are legal
conclusions and propositions whose relevance to Beatbox’s underlying breach of
contract allegations is questionable. Furthermore, Beatbox disputes that the
evidentiary record in this case supports a legal conclusion regarding the contractual
meaning of certain terms in the parties’ production music licensing agreements.
(Beatbox MSJ Opp. at 21-25).

       Beatbox argues that “alter” and “adapt” have technical meanings in the
production music licensing business as they relate to the creation of derivative works
and do not relate to the custom and practice of editing music to fit audiovisual works in
order to synchronize sound and image. (See Docket Nos. 125-6, 125-7). Beatbox
explains that a “derivative work” is defined in the U.S. Copyright Act as a work “based
upon one or more preexisting works” that “recast[s], transform[s], or adapt[s]” a
preexisting work; thus, according to Beatbox, the terms “adapt” and “alter” carry a
specialized meaning in the music industry when analyzing whether a preexisting sound
recording has been sufficiently modified to create a derivate sound recording that
represents an original work of authorship worthy of copyright protection. (Beatbox
MSJ Opp. at 22-25); see also 17 U.S.C. § 101.

       Because Beatbox offers evidentiary support for a competing interpretation of the
contracts’ language based on music industry standards and U.S. Copyright law, the
Court cannot conclude that Cohen’s interpretation is undisputed. The parties’
conflicting evidence regarding the correct contract interpretation and the parties’
______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              13
Case 2:17-cv-06108-MWF-JPR Document 157 Filed 07/17/20 Page 14 of 29 Page ID
                                 #:3368

                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES—GENERAL

Case No. CV-17-6108-MWF (JPRx)                  Date: July 17, 2020
Title:   Beatbox Music Pty, Ltd. v. Labrador Entertainment, Inc., et al.

ensuing contractual obligations raises questions of fact that are best left to the jury.
“[A]mbiguity in a contract raises a question of fact precluding summary judgment”
because it “raises a question of intent.” Bank of Am. Nat’l Tr. & Sav. Ass’n v. Allstate
Ins. Co., 29 F. Supp. 2d 1129, 1139 (C.D. Cal. 1998) (citing National Union Fire Ins.
Co. v. Argonaut Ins. Co., 701 F.2d 95, 97 (9th Cir. 1983)).

       Accordingly, Cohen’s MSJ is DENIED in its entirety.

III.   The Motion to Strike

       A.    Legal Standard

      Federal Rule of Civil Procedure Rule 26 requires a party to disclose the identity
of each expert witness “accompanied by a written report—prepared and signed by the
witness.” Fed. R. Civ. P. 26(a)(2)(B). Rule 26 further requires that the expert
disclosure include the following information: (i) a complete statement of all opinions
the witness will express and the basis and reasons for them; (ii) the facts or data
considered by the witness in forming them; (iii) any exhibits that will be used to
summarize or support them; (iv) the witness’s qualifications, including a list of all
publications authored in the previous 10 years; (v) a list of all other cases in which,
during the previous 4 years, the witness testified as an expert at trial or by deposition;
and (vi) a statement of the compensation to be paid for the study and testimony in the
case. Id. The parties are to submit their expert disclosures “at the times and in the
sequence that the court orders.” Fed. R. Civ. P. 26(a)(2)(D).

       Federal Rule of Civil Procedure 37(c)(1) states that “[i]f a party fails to provide
information or identify a witness as required by Rule 26(a) or (e), the party is not
allowed to use that information or witness to supply evidence on a motion, at a hearing,
or at a trial, unless the failure was substantially justified or is harmless”; see also Yeti
by Molly, Ltd. v. Deckers Outdoor Corp., 259 F.3d 1101, 1106 (9th Cir. 2001) (“[W]e
give particularly wide latitude to the district court’s discretion to issue sanctions under
Rule 37(c)(1).”). The moving party bears the burden of showing a discovery violation
has occurred. See Hernandez ex rel. Telles-Hernandez v. Sutter Med. Ctr. of Santa
______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              14
Case 2:17-cv-06108-MWF-JPR Document 157 Filed 07/17/20 Page 15 of 29 Page ID
                                 #:3369

                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES—GENERAL

Case No. CV-17-6108-MWF (JPRx)                  Date: July 17, 2020
Title:   Beatbox Music Pty, Ltd. v. Labrador Entertainment, Inc., et al.

Rosa, No. C 06-03350 SBA, 2008 WL 2156987, at *13 (N.D. Cal. May 20, 2008).
The burden then shifts to the party facing discovery sanctions to show that its failure to
disclose was either justified or harmless. Yeti by Molly, Ltd., 259 F.3d at 1107; see
also R & R Sails, Inc. v. Ins. Co. of Pa., 673 F.3d 1240, 1246 (9th Cir. 2012).

       In addition, the Ninth Circuit has articulated a five-part test for evaluating
whether to impose sanctions tantamount to dismissal: (1) the public’s interest in
expeditious resolution of litigation; (2) the court’s need to manage its dockets; (3) the
risk of prejudice to the party seeking sanctions; (4) the public policy favoring
disposition of cases on their merits; and (5) the availability of less drastic sanctions.
Anheuser-Busch, Inc. v. Natural Beverage Distribs., 69 F.3d 337, 348 (9th Cir. 1995).

      B.     Request for Judicial Notice

       In conjunction with his Opposition to the Motion to Strike, Cohen requests that
the Court take judicial notice of certain court-ordered deadlines and the dates on which
the parties filed and served certain pleadings in the instant case. (See Request
for Judicial Notice (“Motion to Strike RJN”) (Docket No. 124-2)). Beatbox did not
oppose Cohen’s request.

       As discussed above, the Court may take judicial notice of court filings and other
matters of public record. Harris v. Cnty. of Orange, 682 F.3d 1126, 1132 (9th Cir.
2012) (noting that a court may take judicial notice of “undisputed matters of public
record”); see also Reyn’s Pasta Bella, LLC v. Visa USA, Inc., 442 F.3d 741, 746 n.6
(9th Cir. 2006) (taking judicial notice of pleadings, memoranda, and other court
filings). The Court, however, does not rely on the information contained in the Motion
to Strike RJN in ruling on the Motion to Strike and accordingly DENIES it as moot.

      C.     Discussion

       Beatbox requests various forms of relief in its Motion to Strike. First, Beatbox
seeks to strike Eskelin’s initial expert report (the “Report”) because it fails to comply
with the mandatory disclosure requirements of Rule 26. Second, Beatbox seeks to
______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              15
Case 2:17-cv-06108-MWF-JPR Document 157 Filed 07/17/20 Page 16 of 29 Page ID
                                 #:3370

                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA

                           CIVIL MINUTES—GENERAL

Case No. CV-17-6108-MWF (JPRx)                  Date: July 17, 2020
Title:   Beatbox Music Pty, Ltd. v. Labrador Entertainment, Inc., et al.

exclude Eskelin’s expert testimony because he lacks qualification and his opinions are
unreliable. Third, Beatbox seeks to strike the MSJ because it partially relies on
Eskelin’s expert opinion. Fourth, Beatbox seeks sanctions against Cohen for
prematurely filing the MSJ prior to the close of expert discovery and Beatbox seeks to
recover its fees and costs incurred in bringing this Motion to Strike. (See generally
Motion to Strike).

        First, Beatbox argues that the Report should be stricken pursuant to Rule 37
because it fails to comply with the mandatory disclosure requirements of Rule 26 by
offering conclusory opinions, failing to provide the facts, data and exhibits supporting
Eskelin’s opinions, and failing to list Eskelin’s most recent publications and expert
testimony. (Id. at 7). Specifically, Beatbox argues that the Report provides no facts to
show that Eskelin is “qualified to opine that the contractual meanings of the words
‘alter’ or ‘adapt’ have no meaning in the music industry” and provides no description
of Eskelin’s “background, knowledge, experience and/or training as it relates to
contractual meanings and/or licensing in the music industry.” (Id. at 8). Beatbox
further argues the Report should be stricken because Eskelin does not disclose his
publications from the past 10 years and his expert testimony from the past 4 years. (Id.
at 7). Beatbox insists that Rule 26’s disclosure requirements are necessary to avoid
having to learn key facts about an expert’s opinion through deposition. (Id. at 8).
Finally, Beatbox argues that Cohen should be barred from supplementing the Report
because the December 6, 2019 initial expert disclosure deadline has already passed.
(Id. at 7-8).

       In response, Cohen argues that he has complied with Rule 26. (Cohen Motion to
Strike Opp. at 3-10). Specifically, Cohen argues that the Report does not contain
conclusory opinions, but rather Eskelin’s opinions—plainly summarized on one
page—are “short, direct, and to the point.” (Id. at 3; see also Docket No. 123-1 at 5).
While the Court agrees that Eskelin is not required to offer lengthy or complex
opinions, he is required to disclose the facts and data he considered in forming his
opinions. Several of Eskelin’s opinions are unsupported by facts and the Report
provides no explanation of his methodology. For example, Eskelin opines that

______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              16
Case 2:17-cv-06108-MWF-JPR Document 157 Filed 07/17/20 Page 17 of 29 Page ID
                                 #:3371

                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES—GENERAL

Case No. CV-17-6108-MWF (JPRx)                  Date: July 17, 2020
Title:   Beatbox Music Pty, Ltd. v. Labrador Entertainment, Inc., et al.

“Eminem esque was both altered and adapted, as published by the New Zealand
National Party” and that he “found that the music in the advert[isement] was largely
identical to the major portion of the music content in the composition” but Eskelin
makes no mention of the data or analysis he used to arrive at these conclusions.
(Docket No. 123-1 at 5).

       Cohen also argues the Report does not list the exhibits Eskelin used to support
his opinions because “there aren’t any such exhibits.” (Cohen Motion to Strike Opp. at
6). Based on Eskelin’s stated opinions, the Court can reasonably infer that Eskelin
analyzed, at a minimum, the terms in the Labrador-Cohen Agreement, the Cohen
Composition, and the allegedly altered version of the Cohen Composition that the New
Zealand National Party used in its campaign advertisement; however, none of these
sources are referenced in the Report. Such an expert disclosure is inadequate. Cohen
“cannot expect [Beatbox] to wade through [all the discovery produced in this case]
trying to guess upon which of the documents [and other materials Eskelin] may or may
not have relied.” Companhia Energetica Potiguar v. Caterpillar Inc., No. 14-CV-
24277, 2016 WL 7507848, at *6 (S.D. Fla. Aug. 1, 2016) (striking expert report for
failure to sufficiently identify facts or data under Rule 26); see also Jackson v. United
States, No. C 05-3006 MHP, 2007 WL 4532223, at *5 (N.D. Cal. Dec. 19,
2007) (“Although [expert]’s report states in general terms that he reached these
conclusions based on the records in this case as well as the representations of
plaintiff’s counsel, he cites to no specific evidence or statement of fact to support his
conclusions. Far from being detailed and complete, this conclusory and unsupported
statement does not meet the requirements of [Rule] 26(a)(2)(B).”).

       Additionally, Beatbox challenges the adequacy of Eskelin’s music industry
knowledge and experience, but as Cohen correctly points out, Eskelin’s qualifications
are described in his curriculum vitae which was included in the Report. (Docket No.
123-1 at 7). Cohen also indicates that Eskelin has authored no publications in the past
10 years and has provided no expert testimony in the past 4 years. (Cohen Motion to
Strike Opp. at 6-7). Therefore, excluding this information from the Report is
substantially justified.

______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              17
Case 2:17-cv-06108-MWF-JPR Document 157 Filed 07/17/20 Page 18 of 29 Page ID
                                 #:3372

                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES—GENERAL

Case No. CV-17-6108-MWF (JPRx)                  Date: July 17, 2020
Title:   Beatbox Music Pty, Ltd. v. Labrador Entertainment, Inc., et al.

      In sum, the Report as drafted violates Rule 26. But the Court does not believe
the appropriate remedy here is striking the report in its entirety, which would leave
Cohen with no expert report. Instead, the appropriate remedy is to require Cohen to
submit a revised expert report that sufficiently explains the basis and reasons for
Eskelin’s opinions and lists the facts, data, and exhibits on which Eskelin relies, as
required.

       Second, to the extent Beatbox seeks to demonstrate that Eskelin’s opinions are
unreliable because he lacks specific experience relating to contract interpretation and
music licensing, Beatbox may proffer rebuttal expert testimony or elicit such
weaknesses during cross-examination at trial.

      Third, Beatbox’s request to strike the MSJ is DENIED as moot.

       Fourth, the Court is not inclined to impose sanctions against Cohen or award
any attorneys’ fees or costs to Beatbox.

        Accordingly, the Motion to Strike is GRANTED in part and DENIED in part.
Cohen shall serve an Amended Expert Report (“Amended Report”) by August 3, 2020
to cure the deficiencies identified above—the absence of the basis and reasons for
Eskelin’s opinions and the facts, data, and exhibits he considered in forming those
opinions—but shall go no further. In other words, although the Court has allowed
Cohen to serve an Amended Report, Eskelin’s opinions should not change and no new
opinions should be added. The parties are further ORDERED to meet and confer and
file a Joint Report with new proposed pre-trial dates, including a deadline for rebuttal
expert disclosures, and trial dates by no later than August 17, 2020.

IV.   The MTD

      A.     Legal Standard

       Under Federal Rule of Civil Procedure 12(b), if a party decides to raise any one
of the defenses permitted by Rule 12(b), it “shall be made before pleading if a further
______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              18
Case 2:17-cv-06108-MWF-JPR Document 157 Filed 07/17/20 Page 19 of 29 Page ID
                                 #:3373

                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES—GENERAL

Case No. CV-17-6108-MWF (JPRx)                  Date: July 17, 2020
Title:   Beatbox Music Pty, Ltd. v. Labrador Entertainment, Inc., et al.

pleading is permitted.” Fed. R. Civ. P. 12(b). That is, if a defendant decides to assert
a Rule 12(b) defense by motion, then the defendant must do so before filing an answer.
In this case, the Labrador Defendants bring a motion to dismiss for failure to state a
claim, pursuant to Rule 12(b)(6), simultaneously with their Answer and Counterclaim
filed on March 2, 2020 and later amended on March 7, 2020. (See Docket Nos. 132,
133, 139). “[S]hould the defendant file a Rule 12(b) motion simultaneously with the
answer, the district court will view the motion as having preceded the answer and thus
as having been interposed in timely fashion.” Knoles v. Teva Pharm. USA, Inc., No.
17-CV-06580-BLF, 2019 WL 5268928, at *2 (N.D. Cal. Oct. 17, 2019) (quoting
5C Charles Alan Wright, Arthur R. Miller & Edward H. Cooper, Federal Practice and
Procedure § 1361 (3d ed. 2004)). Accordingly, the Court finds the Labrador
Defendants’ Rule 12(b)(6) motion to be timely. Beatbox does not argue to the
contrary.

       “Dismissal under Rule 12(b)(6) is proper when the complaint either (1) lacks a
cognizable legal theory or (2) fails to allege sufficient facts to support a cognizable
legal theory.” Somers v. Apple, Inc., 729 F.3d 953, 959 (9th Cir. 2013). “To survive a
motion to dismiss, a complaint must contain sufficient factual matter . . . to ‘state a
claim for relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting
Twombly, 550 U.S. at 570). The Court must disregard allegations that are legal
conclusions, even when disguised as facts. See id. at 681 (“It is the conclusory nature
of respondent’s allegations, rather than their extravagantly fanciful nature, that
disentitles them to the presumption of truth.”); Eclectic Props. E., LLC v. Marcus &
Millichap Co., 751 F.3d 990, 996 (9th Cir. 2014). “Although ‘a well-pleaded
complaint may proceed even if it strikes a savvy judge that actual proof is improbable,’
plaintiffs must include sufficient ‘factual enhancement’ to cross ‘the line between
possibility and plausibility.’” Eclectic Props., 751 F.3d at 995 (quoting Twombly, 550
U.S. at 556-57) (internal citations omitted).

       The Court must then determine whether, based on the allegations that remain
and all reasonable inferences that may be drawn therefrom, the complaint alleges a
plausible claim for relief. See Iqbal, 556 U.S. at 679; Cafasso, U.S. ex rel. v. Gen.

______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              19
Case 2:17-cv-06108-MWF-JPR Document 157 Filed 07/17/20 Page 20 of 29 Page ID
                                 #:3374

                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES—GENERAL

Case No. CV-17-6108-MWF (JPRx)                  Date: July 17, 2020
Title:   Beatbox Music Pty, Ltd. v. Labrador Entertainment, Inc., et al.

Dynamics C4 Sys., Inc., 637 F.3d 1047, 1054 (9th Cir. 2011). “Determining whether a
complaint states a plausible claim for relief is ‘a context-specific task that requires the
reviewing court to draw on its judicial experience and common sense.’” Ebner v.
Fresh, Inc., 838 F.3d 958, 963 (9th Cir. 2016) (quoting Iqbal, 556 U.S. at 679). Where
the facts as pleaded in the complaint indicate that there are two alternative
explanations, only one of which would result in liability, “plaintiffs cannot offer
allegations that are merely consistent with their favored explanation but are also
consistent with the alternative explanation. Something more is needed, such as facts
tending to exclude the possibility that the alternative explanation is true, in order to
render plaintiffs’ allegations plausible.” Eclectic Props., 751 F.3d at 996-97; see also
Somers, 729 F.3d at 960.

      B.     Surreply

       On June 2, 2020, Cohen and MCPC filed a Brief in Lieu of Oral Argument
without seeking leave of Court. (“Cohen MTD Surreply” (Docket No. 149)). Beatbox
filed a Motion to Strike the Cohen MTD Surreply, arguing that the surreply was filed
without leave of Court and in violation of the Local Rules. (Motion so Strike the
Cohen MTD Surreply at 4). Beatbox objects to the Court’s consideration of the
substance of the surreply because Plaintiff does not have the ability to respond to the
arguments advanced in the surreply. (Id.).

       Beatbox is correct that Cohen and MCPC should not have filed the Cohen MTD
Surreply without a prior written order of the Court. (See L.R. 7-10). Therefore,
Beatbox’s Motion to Strike the Cohen MTD is GRANTED. However, nothing in the
surreply changes the Court’s ruling on the MTD, and therefore, the motion could have
alternatively been denied as moot.




______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              20
Case 2:17-cv-06108-MWF-JPR Document 157 Filed 07/17/20 Page 21 of 29 Page ID
                                 #:3375

                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES—GENERAL

Case No. CV-17-6108-MWF (JPRx)                  Date: July 17, 2020
Title:   Beatbox Music Pty, Ltd. v. Labrador Entertainment, Inc., et al.

      C.     Discussion

             1.     Breach of Implied Covenant of Good Faith and Fair Dealing

      The Labrador Defendants argue that Beatbox fails to state a claim for breach of
the implied covenant of good faith and fair dealing because (1) the claim is limited to
insurance contracts which are not at issue here; (2) as alleged against Labrador Inc., the
claim is duplicative of Beatbox’s breach of contract claim; and (3) as alleged against
the remaining Labrador Defendants, the claim is inapplicable because those parties had
no contract with Beatbox. (See MTD at 16-18).

       A covenant of good faith and fair dealing is implied into every contract by law.
Durell v. Sharp Healthcare, 183 Cal. App. 4th 1350, 1369 (2010). “The covenant is
read into contracts and functions ‘as a supplement to the express contractual covenants,
to prevent a contracting party from engaging in conduct which (while not technically
transgressing the express covenants) frustrates the other party’s rights to the benefits of
the contract.’” Thrifty Payless, Inc. v. Americana at Brand, LLC, 218 Cal. App. 4th
1230, 1244 (2013).

       The Court must look to the “purposes and express terms of the contract” to
determine whether the duty of good faith has been breached because “the implied
covenant of good faith is read into contracts ‘in order to protect the express covenants
or promises of the contract, not to protect some general public policy interest not
directly tied to the contract’s purpose.’” Carma Developers (Cal.), Inc. v. Marathon
Dev. California, Inc., 2 Cal. 4th 342, 373 (1992) (quoting Foley v. Interactive Data
Corp., 47 Cal. 3d 654, 690 (1988)). To determine whether the defendant’s conduct
breached its duty, the Court must decide whether the “conduct, though not prohibited,
is nevertheless contrary to the contract’s purposes and the parties’ legitimate
expectations.” Id. However, “[i]f the allegations do not go beyond the statement of a
mere contract breach and, relying on the same alleged acts, simply seek the same
damages or other relief already claimed in a companion contract cause of action, they
may be disregarded as superfluous as no additional claim is actually stated.” Careau &
Co. v. Security Pacific Business Credit, Inc., 222 Cal. App. 3d 1371, 1395 (1990).
______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              21
Case 2:17-cv-06108-MWF-JPR Document 157 Filed 07/17/20 Page 22 of 29 Page ID
                                 #:3376

                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES—GENERAL

Case No. CV-17-6108-MWF (JPRx)                  Date: July 17, 2020
Title:   Beatbox Music Pty, Ltd. v. Labrador Entertainment, Inc., et al.

       Contrary to the Labrador Defendants’ argument, an implied covenant claim can
be asserted outside of the insurance context because the covenant is implied into every
contract by law. Durell, 183 Cal. App. 4th at 1369. Still, the Court agrees that
Beatbox fails to state an implied covenant claim against Labrador Inc. because it is
duplicative of Beatbox’s breach of contract claim. Beatbox’s breach of contract claim
alleges that Defendants “breached the [Labrador-Beatbox Agreement] by violating
Section 16(iv) . . . which guaranteed that the compositions were original and that none
of the compositions infringed any other copyright work or the rights of any third
party.” (FAC ¶ 51). Meanwhile, its implied covenant claim alleges that Defendants
“acted in bad faith by sending Musical Compositions [to Beatbox] that were not
original and that infringed other copyright work and the rights of a third party.” (Id. ¶
61). Clearly, these two claims are premised on identical conduct: Labrador Inc.
allegedly conveyed an infringing musical composition to Beatbox. Thus, Beatbox’s
allegations against Labrador Inc. as to breach of the implied covenant of good faith and
fair dealing “do not go beyond the statement of a mere contract breach, [and] simply
seek the same damages or other relief already claimed in a companion contract cause
of action” and thus may be “disregarded as superfluous.” See Careau & Co., 222 Cal.
App. 3d at 1395.

       With respect to the remaining Labrador Defendants—Labrador LLC, Webb, and
the Webb Trust—the Court agrees that Beatbox cannot maintain its implied covenant
claim against them because they are not parties to the Labrador-Beatbox Agreement.
“[T]he implied covenant of good faith and fair dealing rests upon the existence of some
specific contractual obligation.” Asare-Antwi v. Wells Fargo, N.A., No. SACV 19-
00887-JVS (KESx), 2019 WL 4570039, at *7 (C.D. Cal. Aug. 6, 2019) (quoting
Racine & Laramie, Ltd. v. Dep’t of Parks & Recreation, 11 Cal. App. 4th 1026, 1031
(1992)).

        As a result, the Court GRANTS the Labrador Defendants’ motion to dismiss
Beatbox’s second claim of breach of the implied covenant of good faith and fair
dealing. Moreover, because the Court finds that amendment of this claim would be
futile in light of Beatbox’s existing breach of contract claim, the Court DENIES

______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              22
Case 2:17-cv-06108-MWF-JPR Document 157 Filed 07/17/20 Page 23 of 29 Page ID
                                 #:3377

                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA

                           CIVIL MINUTES—GENERAL

Case No. CV-17-6108-MWF (JPRx)                  Date: July 17, 2020
Title:   Beatbox Music Pty, Ltd. v. Labrador Entertainment, Inc., et al.

Beatbox’s request for leave to amend its implied covenant claim. See DCD Programs,
Ltd. v. Leighton, 833 F.2d 183, 188 (9th Cir. 1987) (“[F]utile amendments should not
be permitted.”).

             2.    Breach of Fiduciary Duty

       Beatbox alleges that Labrador Inc. “violated the fiduciary duty of care, loyalty,
candor, good faith and fair dealing, and independence [it] owed to . . . Beatbox.” (FAC
¶ 73). Labrador Inc. argues that Beatbox cannot state a claim for breach of fiduciary
duty against it because as the principal in Labrador Inc. and Beatbox’s principal-agent
relationship, Labrador Inc. owes no fiduciary duty to Beatbox. (See MTD at 18-23).

        To prove a claim for breach of fiduciary duty, Beatbox must allege facts
showing “the existence of a fiduciary relationship, breach of [that] fiduciary duty, and
damages.” Oasis W. Realty, LLC v. Goldman, 51 Cal. 4th 811, 820 (2011). A
principal-agent relationship is one of many types of associations that give rise to
fiduciary obligations under California law. Mendoza v. Rast Produce Co., 140 Cal.
App. 4th 1395, 1398 (2006) (“California law recognizes that . . . an agent owes
fiduciary duties to his or her principal . . . .”). An entity need not be formally
designated as another’s agent to owe fiduciary duties; rather, the test is functional:
“California courts define an agent as ‘anyone who undertakes to transact some
business, or manage some affair, for another, by authority of and on account of the
latter, and to render an account of such transactions.’” In re Coupon Clearing Serv.,
Inc., 113 F.3d 1091, 1099 (9th Cir. 1997) (citing Violette v. Shoup, 16 Cal. App. 4th
611, 620 (1993)). To determine the existence of an agency relationship, therefore,
courts must examine (1) whether an entity is authorized to act on behalf of another and
(2) the degree of control the latter exercises over the former. Id.

       Here, the parties agree that Beatbox was an agent of Labrador Inc., but disagree
as to whether Labrador Inc. consequently owed Beatbox a fiduciary duty. (See MTD
at 20-21 and Beatbox MTD Opp. at 22). Beatbox argues that “[i]t is non-sensical to
assume that the agency relationship and the subsequent fiduciary duties that arose
therefrom could only be a unilateral transaction.” (Beatbox MTD Opp. at 24).
______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              23
Case 2:17-cv-06108-MWF-JPR Document 157 Filed 07/17/20 Page 24 of 29 Page ID
                                 #:3378

                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES—GENERAL

Case No. CV-17-6108-MWF (JPRx)                  Date: July 17, 2020
Title:   Beatbox Music Pty, Ltd. v. Labrador Entertainment, Inc., et al.

However, that is indeed the law. An agent is a fiduciary, and as such assumes “a
fiduciary duty to act loyally for the principal’s benefit in all matters connected with the
agency relationship.” Burton Way Hotels, Ltd. v. Four Seasons Hotels Ltd., No. CV
11-303 PSG (PLAx), 2012 WL 12883616, at *17 (C.D. Cal. Feb. 23, 2012) (citations
omitted). A principal is not a fiduciary, but still owes the agent certain duties
including, but not limited to, compensation and indemnification. See Trimble v.
Steinfeldt, 178 Cal. App. 3d 646, 651 (1986) (citations omitted) (“[I]t is settled that,
absent agreement to the contrary, a principal is liable to his agent for compensation.”);
see also Hollingsworth v. Perry, 570 U.S. 693, 714 (2013) (holding a principal has a
duty to indemnify the agent against expenses and other losses incurred by the agent in
defending against actions brought by third parties if the agent acted with actual
authority in taking the action challenged by the third party’s suit).

     Accordingly, Beatbox’s fourth claim of breach of fiduciary duty against
Labrador Inc. must be DISMISSED without prejudice in the event Beatbox can allege
Labrador Inc. breached a duty it owed Beatbox as its principal.

             3.     Fraudulent Conveyance

       The Labrador Defendants argue that Beatbox’s statutory and common law
fraudulent conveyance claims are not ripe for adjudication because no final judgment
has been entered against Labrador Inc. (See MTD at 23-25). The Labrador
Defendants specifically contend that, “[i]t is only if [Beatbox’s] judgment is upheld
and the time for appeal has expired, or an appeal is taken, and the judgment is upheld
that [Beatbox] will have any basis for [its fraudulent conveyance] claims at all.” (Id. at
25).

       A fraudulent conveyance is “a transfer by the debtor of the property to a third
person undertaken with the intent to prevent a creditor from reaching the interest to
satisfy its claim.” Yaesu Elecs. Corp. v. Tamara, 28 Cal. App. 4th 8, 13 (1994). Under
the UFTA, a fraudulent transfer occurs when a debtor makes a transfer or incurs an
obligation “[w]ith actual intent to hinder, delay, or defraud any creditor of the debtor.”
Cal. Civ. Code § 3439.04(a)(1). Section 3439.07 “sets forth a creditor’s remedies
______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              24
Case 2:17-cv-06108-MWF-JPR Document 157 Filed 07/17/20 Page 25 of 29 Page ID
                                 #:3379

                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA

                           CIVIL MINUTES—GENERAL

Case No. CV-17-6108-MWF (JPRx)                  Date: July 17, 2020
Title:   Beatbox Music Pty, Ltd. v. Labrador Entertainment, Inc., et al.

under the UFTA, including ‘avoidance of a transfer, attachment, and the equitable
remedies of injunction and receivership as well as any other relief the circumstances
may require.” Fidelity Nat. Title Ins. Co. v. Schroeder, 179 Cal. App. 4th 834, 841
(2009) (internal quotation marks, citations, and alterations omitted).

       First, the Court notes that an unripe dispute is properly dismissed under Rule
12(b)(1) for lack of subject-matter jurisdiction, rather than under Rule 12(b)(6) for
failure to state a claim. Moreover, the Court finds the Labrador Defendants’ ripeness
arguments unpersuasive. A “claim” need not be reduced to a judgment or finalized
before one is a “creditor” under the UTFA, as the Labrador Defendants maintain, or
before Beatbox can sue for fraudulent conveyance. A “creditor” is one who “has a
claim.” Cal. Civ. Code § 3439.01(c). A “claim,” in turn, “means a right to payment,
whether or not the right is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured, or
unsecured.” Cal. Civ. Code § 3439.01(b) (emphasis added). Therefore, Beatbox’s
statutory fraudulent conveyance claim is not unripe because its underlying claim
against Labrador Inc. has not been reduced to judgment.

      Beatbox has also asserted a claim for fraudulent conveyance under
California common law. (FAC ¶¶ 85-89). Because the necessary elements and
available remedies for a fraudulent transfer under common law are the same as under
the UFTA, the common law claim is adequately pled for the same reasons stated
above. See, e.g., Lehman Bros. Holdings Inc. v. Cafcalas, No. LA CV-16-03167 JAK
(PJWx), 2018 WL 6074597, at *6 (C.D. Cal. Feb. 27, 2018) (citation omitted).

      Accordingly, the Court DENIES the MTD with respect to Beatbox’s seventh
and eighth claims of statutory and common law fraudulent conveyance.

            4.     Punitive Damages and Attorneys’ Fees and Costs

       The Labrador Defendants argue, to the extent the Court dismisses Beatbox’s
fourth claim of breach of fiduciary duty, seventh claim of fraudulent conveyance under
common law, and eighth claim of fraudulent conveyance under the UFTA, the Court
______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              25
Case 2:17-cv-06108-MWF-JPR Document 157 Filed 07/17/20 Page 26 of 29 Page ID
                                 #:3380

                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA

                           CIVIL MINUTES—GENERAL

Case No. CV-17-6108-MWF (JPRx)                  Date: July 17, 2020
Title:   Beatbox Music Pty, Ltd. v. Labrador Entertainment, Inc., et al.

should strike Beatbox’s request for punitive damages under Rule 12(f) because
Beatbox’s remaining claims are ineligible for punitive damages. (See MTD at 26).
The Labrador Defendants also argue that Beatbox’s prayer for attorneys’ fees and costs
is unsupported by contract or statute and, therefore, should be stricken from the FAC
under Rule 12(f) as well. (Id. at 26-27).

       As an initial matter, the Court will construe the Labrador Defendants’ request to
strike punitive damages and attorneys’ fees and costs as a motion to dismiss under
Rule 12(b)(6), rather than a motion to strike under Rule 12(f). A motion to strike must
involve (1) an insufficient defense, (2) a redundant matter, (3) an immaterial matter,
(4) an impertinent matter, or (5) a scandalous matter. Fed. R. Civ. P. 12(f); Kelley v.
Corrections Corp. of Am., 750 F. Supp. 2d 1132, 1146 (E.D. Cal. 2010) (“The proper
medium for challenging the sufficiency of factual allegations in a complaint is
through Rule 12(b)(6) not Rule 12(f).”).

       Where a motion is in substance a Rule 12(b)(6) motion, but is incorrectly
denominated as a Rule 12(f) motion, the Court may convert the improperly
designated Rule 12(f) motion into a Rule 12(b)(6) motion. See, e.g., Guarantee Real
Estate v. Hanover Ins. Co., No. 1:14-CV-860-TLN, 2014 WL 5817536, at *5 (E.D.
Cal. Nov. 7, 2014) (“Defendant’s Motion to Strike is in substance a Rule
12(b)(6) motion because it involves the sufficiency of Plaintiff’s claim for punitive
damages. Accordingly, the Court converts Defendant’s Motion to Strike to a Motion to
Dismiss.”); Maclellan v. Cnty. of Alameda, No. 12-CV-5795-MMC, 2013 WL 163732,
at *1 (N.D. Cal. Jan. 15, 2013) (same).

       Here, because Beatbox’s fraud-based claims survive the MTD, Beatbox’s
request for punitive damages survives as well. With regards to attorneys’ fees and
costs, Beatbox argues it can recover legal expenses based on the indemnification
provision in the Labrador-Beatbox Agreement. On the other hand, the Labrador
Defendants contend the indemnity provision is not an attorneys’ fee clause. Generally,
an indemnification provision allows one party to recover costs incurred defending
actions by third parties, not attorney fees incurred in an action between the parties to
the contract. See Rideau v. Stewart Title of California, Inc., 235 Cal. App. 4th 1286,
______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              26
Case 2:17-cv-06108-MWF-JPR Document 157 Filed 07/17/20 Page 27 of 29 Page ID
                                 #:3381

                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA

                           CIVIL MINUTES—GENERAL

Case No. CV-17-6108-MWF (JPRx)                  Date: July 17, 2020
Title:   Beatbox Music Pty, Ltd. v. Labrador Entertainment, Inc., et al.

1298 (2015). A clause that contains the words “indemnify” and “hold harmless”
generally obligates the indemnitor to reimburse the indemnitee for any damages the
indemnitee becomes obligated to pay third persons—that is, it relates to third party
claims, not attorney fees incurred in litigation between the parties to the indemnity
agreement itself. See Carr Business Enterprises, Inc. v. City of Chowchilla, 166 Cal.
App. 4th 14, 22-23 (2008) (barring recovery of attorney fees incurred in enforcing
indemnification agreement).

       The Labrador-Beatbox indemnification provision states, in pertinent part:
“[Labrador Inc.] agrees to indemnify and hold harmless [Beatbox], its successors and
assigns of and from any and all loss, liability and expense incurred by reason of any
infringement of rights or other claim inconsistent with [Labrador Inc.’s] guarantees,
warranties, representations and undertakings contained in [the Labrador-Beatbox
Agreement].” (Docket No. 133 at 33, Paragraph 16(v)). Thus, based on the
contractual language at issue here, the Court determines that Beatbox can recover
attorneys’ fees and costs incurred in defending against third party claims, but cannot
recover legal expenses incurred in pursuing the instant suit.

       Accordingly, the MTD is DENIED as to Beatbox’s request for punitive
damages and likewise DENIED as to Beatbox’s request for attorneys’ fees and costs to
the extent they pertain to third party claims.

V.    CONCLUSION

      For the foregoing reasons, the Court rules upon the Motions as follows:

          The MSJ is DENIED. There remain genuine issues of triable fact as to
           whether Cohen breached his representations and warranties of original
           copyright ownership under the Labrador-Cohen Agreement to Beatbox’s
           detriment (on a third-party beneficiary theory). Therefore, summary
           judgment is improper on Beatbox’s breach of contract claims against
           Cohen.

______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              27
Case 2:17-cv-06108-MWF-JPR Document 157 Filed 07/17/20 Page 28 of 29 Page ID
                                 #:3382

                      UNITED STATES DISTRICT COURT
                     CENTRAL DISTRICT OF CALIFORNIA

                           CIVIL MINUTES—GENERAL

Case No. CV-17-6108-MWF (JPRx)                  Date: July 17, 2020
Title:   Beatbox Music Pty, Ltd. v. Labrador Entertainment, Inc., et al.

          The Motion to Strike is GRANTED in part and DENIED in part.
           Cohen’s expert report is partially inadequate under Rule 26 because it
           fails to disclose the basis and reasons for Eskelin’s opinions and the facts,
           data, and exhibits Eskelin considered in forming those opinions.

          The MTD is GRANTED in part and DENIED in part. The Court,

                GRANTS the MTD without leave to amend as to Beatbox’s
                 second claim of breach of the implied covenant of good faith and
                 fair dealing because it is duplicative of Beatbox’s breach of contract
                 claim;

                GRANTS the MTD with leave to amend as to Beatbox’s fourth
                 claim of breach of fiduciary duty against Labrador Inc. because as a
                 principal, Labrador Inc. owes no fiduciary duty to Beatbox;

                DENIES the MTD as to Beatbox’s seventh and eighth claims of
                 statutory and common law fraudulent conveyance because they are
                 sufficiently pled and ripe for adjudication; and

                DENIES the MTD as to Beatbox’s request for punitive damages
                 and Beatbox’s request for attorneys’ fees and costs to the extent
                 they pertain to third party claims.

          Beatbox’s Motion to Strike the Cohen MTD Surreply is GRANTED.




______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              28
Case 2:17-cv-06108-MWF-JPR Document 157 Filed 07/17/20 Page 29 of 29 Page ID
                                 #:3383

                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES—GENERAL

Case No. CV-17-6108-MWF (JPRx)                  Date: July 17, 2020
Title:   Beatbox Music Pty, Ltd. v. Labrador Entertainment, Inc., et al.

        If Beatbox chooses to amend its pleadings in conformance with this Order, the
Second Amended Complaint (“SAC”) is due on or before August 3, 2020. If Beatbox
files a SAC, Defendants shall file a response by August 17, 2020.

       The parties are further ORDERED to meet and confer and file a Joint Report
with new proposed pre-trial dates, including a deadline for rebuttal expert disclosures,
and trial dates by no later than August 17, 2020.

      IT IS SO ORDERED.




______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              29
